Opinion issued April 17, 2008













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00865-CR
____________

JOHN M. COLE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1056162



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal. Appellant, John M.Cole was
charged by indictment with the offense of arson in trial court cause number 1056162. 
At appellant's request, the trial court made a finding of indigency and appointed
counsel Randall J. Ayers to represent appellant.
	On June 14, 2006, the State filed a written motion to dismiss cause number
1056162  stating the reason for dismissal as "refiled as cause number 1070900."   The
motion to dismiss was signed J. Meriwether, Assistant District Attorney, Harris
County, Texas.  Included with the motion to dismiss is the following order:
		"The foregoing motion having been presented to me on this
the 14th day of June, A.D. 2006 and the same having been
considered, it is, therefore, ORDERED, ADJUDGED AND
DECREED that said above entitled and numbered cause be
and the same is hereby dismissed." 
The order is signed Belinda Hill, Judge, 230th District Court, Harris County, Texas. 
See Tex. Code Crim. Proc. Ann. Art. 32.02 (Vernon 2007).
	On July 21, 2006, appellant filed a pro se notice of appeal. (1) This appeal
followed.  Because the underlying case has been dismissed, there is no final judgment
of conviction or other appealable order for this Court to review.
	We therefore dismiss the appeal for lack of jurisdiction.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).
 

1.    Appellant appealed his conviction in trial court cause number 1070900, the refiled cause
number, and the appeal was assigned to this Court.  On November 15, 2007, we issued an
opinion affirming the judgment of the trial court.  Cole v. State, No. 01-06-00742-CR (Tex.
App.--Houston [1st Dist.] Nov. 15, 2007, no pet.) (not designated for publication).  Our
mandate issued on March 10, 2008.